351 S.W.2d 538 (1961)
Luther LYNN, Guardian of the Estate of James Green Lawson Coulson, Appellant,
v.
Faye Elizabeth CLARK, Independent Executrix of the Estate of Andrew Perry Clark, Deceased, Appellee.
No. 12516.
Court of Civil Appeals of Texas, Austin.
October 11, 1961.
Hardeman, Smith & Foy; Smith & Crawford; Sedberry & Williams, San Angelo, for appellant.
W. S. Leslie, San Angelo, for appellee.
RICHARDS, Justice.
Appellant's Motion for Leave to File Transcript and Statement of Facts under Rule 386, Texas Rules of Civil Procedure, alleges as existence of good cause why the transcript and statement of facts could not be filed within the 60-day period that although application for the transcript of the record was filed with the Clerk of the District Courts of Tom Green County, Texas, on June 27, 1961, the 60-day period for filling the transcript in this Court had expired before it was completed by the District Clerk and delivered to appellant's attorneys on August 18, 1961.
The Clerk of the District Courts of Tom Green County, Texas has certified that the transcript of record was actually completed on August 15, 1961, two days before the expiration of 60 days after the entry of judgment on June 19, 1961, and on August 15, 1961 the Clerk notified appellant's attorneys that the transcript was ready for delivery to them. Since there is no showing of good cause why the transcript could not have been filed in this Court within the time required by Rule 386, the motion is overruled.
Motion Overruled.